Order entered December 21, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01392-CV
                                      No. 05-18-01393-CV

                           IN RE HOWARD HOLLAND, Relator

                 Original Proceeding from the 422nd Judicial District Court
                                  Kaufman County, Texas
                      Trial Court Cause Nos. 31608-422 and 31609-422

                                           ORDER
                         Before Justices Bridges, Brown, and Boatright

         Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial court to issue a written ruling on relator’s

motion for forensic DNA testing within thirty (30) days of the date of this order. We further

ORDER the trial court to file with this Court, within forty-five (45) days of the date of this

order, a certified copy of its written ruling issued in compliance with this order and with the

Court’s opinion of this date. Should the trial court fail to comply with this order, the writ will

issue.


                                                      /s/   ADA BROWN
                                                            JUSTICE